— In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated March 24, 1987, which granted the defendant’s motion for summary judgment dismissing the complaint upon the ground that the plaintiff’s claims were barred by the Statute of Frauds.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
*629The instant action was commenced by the plaintiff to recover, inter alia, commissions based on an alleged oral contract. The Supreme Court, Rockland County, held that the alleged oral contract was unenforceable since it was barred by the Statute of Frauds. Specifically, it held: "Absent any specific time frame, a contract based upon a commission sales arrangement is one that cannot be performed within one year”. However, the defendant’s president, in an affidavit submitted in support of the defendant’s motion for summary judgment, admitted that the oral contract included a 30-day cancellation clause. It is well settled that under these circumstances an oral contract is considered fully performable within one year, and the Statute of Frauds defense is without merit (Blake v Voigt, 134 NY 69; see, D & N Boening v Kirsch Beverages, 63 NY2d 449, 455). Mangano, J. P., Kunzeman, Rubin, Hooper and Harwood, JJ., concur.